 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada,Local 633,AFL-CIOandAlbert B. Harned,and Joseph E. Tabor, andPlumbing Contractors of Owensboro,Kentucky,affiliatedwith the Owensboro Division of theAssociatedBuildingContractorsofEvansville,IndianaandRagnar Benson,Inc.,Parties ofInterest.Cases 25-CB-831-1 and 25-CB-831-2September 11, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn April 7, 1969, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed limited exceptions to the TrialExaminer's Decision and a supporting brief as wellas a brief in reply to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adoptstheTrialExaminer's findings, conclusions, andrecommendationsexceptinsofarastheyareinconsistent herewith.The issue is whether Respondent, by its admittedrefusal to refer Joseph Tabor and Albert Harned toavailable jobs, has violated Section 8(b)(2) and(1)(a) of the Act. Respondent contends that theywere not referred because they lacked the necessaryqualifications; theGeneral Counsel maintains thatRespondent's refusal was premised on the fact thatthey were not union members.Pursuant to a collective-bargaining agreement.RespondentLocal 633maintains a hiring hallarrangement for plumbing and pipefitting employeeswith various employers. The Plumbing ContractorsofOwensboro,Ky.,an association representingvarious building contractors for collective-bargainingpurposes. is a signatory to the agreement. RagnarBenson,Inc.,ageneralcontractorintheconstruction industry, is not a signatory but hasagreed to be bound by the hiring hall provisions.Pursuant to the agreement, the Union provides"competent and qualified applicants" for positionswhich the employers want filled. If, however, theUnion fails to do so within 48 hours of the request,the Employer may fill the job itself. The contractalso provides that the Union shall refer applicantson a nondiscriminatory basis and that the Employershallmake the final decision on whether to hire.Various employers testified that they hired allplumbers and pipefitters through this hiring hall,with the exception of one man who was hired afterthe Union had failed to provide an applicant withinthe requisite 48 hours.The United Association's Constitution providesthat an applicant may loin the Union either as a"journeyman" or an "apprentice." That documentrequires that an applicant for membership as ajourneyman have a minimum of 5 years' workingexperience in the industry and that he pass anexamination of skill conducted by the Local. Anapplicant may also join as an apprentice and, afterworking in the apprenticeship program for 5 years,he becomes a journeyman. No skill or experience isrequired to become an apprentice; the applicantneed only he of "sound moral character." willing toundergounspecified"classroom training,"andwilling to work in the trade at least 5 years beforebecoming a journeyman. Local 633, however, doesnot allow applicants over 25 years of age to enterinto its apprenticeship program.Joseph Tabor and Albert Harned have never beenmembers of the United Association or any of itslocals. In a previous case involving Tabor, Harpedand Local 633, the Board found that the contractdescribed above constituted an exclusive hiring halland that specific practices of Respondent thereunderwere discriminatory.' In that case, when no unionmembers were available. Tabor and Harned weresent out to jobs in September and October 1967,respectively.The Trial Examiner found that, inOctober 1967, business manager Ottis Heath hadthem laid off so that union members who had sincebecome unemployed could take their places on thejob. The Board adopted the Trial Examiner's findingthat"theRespondentmaintained a practice ofgivingunionmembers preference over nonunionemployees" and found a violation of Section 8(b)(2)of the Act. While that finding is not, of course,diapositive of the case at bar. it does establish theexistence of a pattern of discrimination in the recentpast.Tabor and Harned submitted applications formembership in Local 633 in the spring of 1967 but,after favorable votes at two meetings, they wererejected at a third because they lived outside of thegeographical jurisdiction of the Local. In January1968, they spoke to newly installed Business AgentCharles Staves about reapplying, but he advised'UnitedAssociationof Journeymen and Apprenticesof thePlumbingand Pipe Fitting Industryof the UnitedStates and Canada,Local633,AFL-CIO,173 NLRB No 205178 NLRB No 61 UNITED ASSN. OF PLUMBERS, LOCAL 633399them that it would be futile because they would onlybe rejected again. Staves testified that he offered tohelp them to place applications with Local 522, inwhose jurisdiction they lived, but they refused. Heclaimed that their 1967 applications had been lostby that time; there is a conflict of testimony as towhether he offered them other application forms formembership in Local 633.InApril 1968 Tabor and Harned went to theUnion hall and asked Staves to refer them to jobs.He did not do so. They repeated this request onnumerous visits which they made through October1968, but they were never referred.Staves testified that they were not referredbecause the hiring hall agreement, which providesthat the Union send out "competent and qualifiedapplicants," requires that it send out only men withjourneyman status. He testified that so long as hecould obtain journeymen to fill the jobs, he wouldnot refer others. Staves admitted at the hearing thatthere was a shortage of pipefitters in his jurisdictionin1968, but he said that he met this shortage bysending out more than 100 "travel card men," i.e.,journeyman members of other United AssociationLocals who acquire journeyman status in Local 633by coming into its jurisdiction to fill a job.Stavesbased his knowledge of the ChargingParties'qualificationsupontheirTVA jobapplications,which had been rejected, and somedegree of his personal familiarity with them. Hetestified that the applications which they had filedformembership in 1967 were lost by the time hehad taken office, but he knew that they had notbeen allowed to take the Union's test in 1967because theirmembership applications had beenrejected,and in 1968 because they did not havemembership applications on file. He admitted thathe knew that they had performed satisfactorily onjobs to which the Local had referred them in thepast, but he made no further investigation of theircompetence. At the same time, he admitted that hedidnotknowmost of the travel card menpersonally, but knew only that they had taken andpassed the tests administered by other Locals.The record belies Respondent's contention thatTabor and Harned were denied referral because thehiring hall provisions of the contract required thatonly journeymen be referred.We are satisfied thatneither the Employers nor Staves construed theUnion's obligation to send out "competent andqualified applicants" as requiring that it refer onlyjourneymen.Ragnar Benson's job superintendenttestified that he did not know whether or not mensentoutby the hiring hall were journeymen;representativesofHagermanHeatingCo.andOwensboro Plumbing and Heating Co. testified thatduring the period in question the Union sent out,andtheyhired,oneandtwoapprentices,respectively.ThatStavesdidnotconstrue thecontractasrequiring that only journeymen bereferred is also clear: during this period he sent outat least four apprentices who had applied forreferral later than had Tabor and Harped. Despitethe fact that there is no evidence that these fourwere more qualified than Tabor and Harned, theirnames, and not those of the Charging Parties,appeared on Staves' list.In our opinion, the record in this case establishesthat Respondent has continued to operate its hiringhall in a discriminatory manner in violation ofSection 8(b)(2) and (1)(a) of the Act. Local 633refersonly journeymen because, according toStaves,only they are competent to perform theavailable jobs. In order for Tabor and Harned to beconsidered competent, and so to be referred, theywouldhavetotakethejourneyman'stestadministered by the Local. However, Staves testifiedthat they were not permitted to take the test becausetheirmembership applications had been rejected. Inshort,by virtue of their nonmembership in theUnion. they were unable to demonstrate thecompetence which the Union felt was necessary inorder for it to refer them. By this means, they wereexcluded from employment, while union memberswho applied later, and were even asked to enter thejurisdiction from other areas to fill the shortage ofplumbers and pipefitters in Local 633's jurisdiction,were quickly placed.Respondent violated the Act by establishing thissystem of proving competence and then refusing toallow Tabor and Harned to demonstrate their skillsby taking a test. As applied by Respondent, therequirementthatajobapplicantpassthejourneyman's test entails. in essence, a requirementthat he belong to the Union This criterion wouldbar the most qualified plumber from referral notbecause he was unskilled, but because he had notbeen permitted to- take the test that serves as thesolemeans of proving competence. Clearly, thecriterion for referral is not ability to do the work, itisunionmembership. Denial of referral based onthat criterion is a violation of Section 8(b)(2). Sincethe prior case.supra,themethod of discriminationhad become more subtle, but the result is the same.ORDERPursuant to Section 10(c) of' the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthatRespondent,theUnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStatesandCanada.Local633,AFL-CIO, itsofficers,agents, and representatives, shall take theactionsetforthintheTrialExaminer'sRecommendedOrder,exceptashereinaftermodified:1.DeleteSection2(c)of the RecommendedOrder. 400DECISIONSOF NATIONALLABOR RELATIONS BOARD2. Insert, as Section 2(c) and (d) of the Order, thefollowing:(c) Preserve and, upon request, make available totheBoard or its agents. for examination andcopying.allrecordspertaining to employmentthrough its hiring hall and all other records relevantand necessary to the computation of the monetaryloss, if any, sustained by Tabor and Harried byreason of Respondent's discrimination against them.(d)Maintain a book or semipermanent type ofrecord to reflect accurately the operation of thereferral system from the hiring hall, and for aperiod of 1 year. disclose to the Regional Directorfor Region 25 or his agents the manner of operationof the hiring hall.3.Renumber Section 2(d) and (e) of theRecommendedOrder as Section 2(e) and (f),respectively.4.In paragraph 4 of the recommended notice,substitute the phrase "non-union members" for thephrase "union members."5.Add as the last indented paragraph of thenotice:WE WILL maintain a book or semipermanenttype of record to reflect accurately the operationof the referral system from the hiring hall. and foraperiod of 1 year. disclose to the RegionalDirector for Region 25 or his agents the mannerof operation of the hiring hall.TRIAL EXAMINER'S DECISIONS'[ATEMENT or THE CASFJOHN F. FLNKE, Trial Examiner: Upon charges filed inCases 25-CB-831-1 and 25-CB-831-2 on September 23,1968, by AlbertB.Harped andJoseph E. Tabor, againstUnited Association of Journeymen and Apprentices of thePlumbing andPipefitting Industry of the United Statesand Canada, Local 633, AFL-CIO, herein Local 633, theGeneral Counsel in November 29. 1968, issuedan orderconsolidatingthecasesandacomplaintallegingRespondent violated Section 8(b)(2) and (()(a) of the ActThe answer of Respondent denied the commission ofany unfair labor practices.This proceeding,withall parties represented, was heardbyme at Owensboro. Kentucky. on February 4 and 5,1969At theconclusionof the hearing the parties weregiven leave to file briefs and briefs were received onMarch 10.Upon the entire recordin this caseand from myobservationof the witnesseswhile testifying. Imake thefollowing-including the Respondent,and to enter into collectivebargaining agreements with said labor organizations whereagreement is reached between the parties. and to servicesaidagreementsenteredintowiththeselabororganizations.FordMcCormick Plumbing & Heating Co., Inc.,;HagermanPlumbing&HeatingCo_ OwensboroPlumbing&Heating Co—and Charles Millican Plumbing& Heating Co.,hereincalledFord.Hagerman,Owensboro, and Millican, respectively. are now, and havebeen at all times material herein.plumbing and heatingcontractors and members of the Association and haveauthorized the Association to bargain on their behalf withlabororganizations.includingRespondent,andaresignatories to the current collective bargaining agreementbetween Respondent and the Association.Owensboro is a Kentucky corporation with principalofficeand place of business in Owensboro, Kentucky.where it is engaged as a plumbing and heating contractor.In the course and conduct of its business operationsduring the past twelve months, a representative period,Owensboro purchased and caused to be delivered toOwensboro,Kentucky,materials,goods, and suppliesvalued in excess of$50.000.which were shipped andtransported directly to Owensboro's place of businessfrom locations outside the State of KentuckyOther plumbing and heating contractors, not affiliatedwiththeAssociation,hereincallednon-Affiliatedcontractors,signthecontractnegotiatedbytheAssociation with Respondent, and are signatories to thecurrent collective bargaining agreement by and betweenRespondent and the Association.Ragnar Benson, Inc., herein called Ragnar. is aPennsylvania corporation with principal office and placeof business at Pittsburgh, Pennsylvania, and is engaged inthe construction industry as a general contractor. Duringthe past 12 months, a representative period. Ragnar, inthecourseand conduct of its business operations.performed services outside the State of Pennsylvaniavalued in excess of $50,000.00, and during the same periodpurchased and shipped to its construction sites in States ofthe United States goods and materials valued in excess of$50,000 directly from points located outside the Statewherein said construction sites are located.TheAssociation.Ford.Hagerman.Owensboro,Millican, Ragnar and non-Affiliated Contractors are now,andhavebeenatalltimesmaterialherein,eachindividually and all collectively, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.ii.7HE LABOR ORGANIZATION INVOLVEDLocal 633 is a labororganization within the meaning ofthe ActiiiTHE UNFAIR LABOR PRACTICESFINDINGS ANDCONCLUSIONS1.THE COMPANIES INVOLVEDPlumbingContractorsofOwensboro,Kentucky,affiliatedwith the Owensboro Division of the AssociatedBuildingContractors of Evansville, Inc., herein calledAssociation, is now, and has been at all times materialherein, an organization with the function and purpose,among others, of representing its member employers incollectivebargainingwith various labor organizationsA. The FactsOn or about January 1, 1966, Local 633 and theAssociation, Ford, Hagerman, Owensboro, Millican andnonaffiliatedcontractorsexecutedandhavesincemaintained in effect a collective-bargaining agreement (G.C. Exh 3). This agreement, article IV, provides,interalia-The employer or the individual contracting firm agreestonotify the Union when additional or replacement UNITED ASSN. OF PLUMBERS, LOCAL 633401employees are neededThe Union agrees to furnishapplicants upon nondiscriminatory bases to perform thenecessary work when so notified within 48 hours afterreceiving the request from the employer The decisionwith regard to hire and tenure of all employees shall hemade by the Lmployer. In consideration of theforegoingAgreement by the Employer, the Unionsagree to furnish competent and qualified applicants forreferencewhen requested, as provided in the aboveparagraph, upon a nondiscriminatory basis. The partiesheretofore agree to post a notice in a form agreeable tothem covering this Article at the places of employmentand union halls wherein the above employment practicesare to be exercised, as required by Federal Law.RagnerBenson.Inc., although not a signatory to theagreement. agreed to he bound by the hiring provisions ofthe contract. These provisions were found by the Board toconstitute an exclusive hiringhall inUnited Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industri' of the United States and Canada, Local633, AFL-CIO,173 NLRB No 205 ' In that decision theBoard also found Respondent's practices under the hiringprovisions discriminatory.While I find the conclusion asto the hiring arrangement binding upon me, 1 do not findtheBoard's conclusions as to discriminatory practicesbindingastoitspracticesintheinstantcaseDiscriminatory practices may cease at any time and, inany event, they occurred more than 6 months prior to thefilingof the charges herein= In its order the Boarddirected Respondent toICease and desist from:(b)Maintaining, enforcing or otherwise giving effecttoan exclusive hiring arrangement or practice withChicago,Koenig, Ford or any other employer overwhom the Board will assert jurisdiction pursuant towhich union members received preference in referrals ortenure of employment over nonmembersItalsodirected theRespondent to make whole thecharging parties. including the two charging parties herein,for any loss of earnings by reason of the discriminationpracticed against them.Respondent's qualifications as to membership accordingto its Constitution and By-Laws read:MEMBERSHIPApplicationforMembershipinBuildingandConstruction Trades and Combination Local UnionsSEC. 158 Every applicant for membership as ajourneyman in a Building and Construction TradesLocal Union or a Combination Local Union (Buildingand Construction Frades Branch) must be a skilledcraftsman and his application must contain informationastohisexperienceand/ortraining.Thesequalifications must include:1.That he has had a minimum of at least five (5)yearsactual,practicalworking experience in theplumbing and pipe fitting industry2That he is of good moral characterThe Board's Decision and Order are presently on appeal to the U SCourt of Appeals, Sixth Circuit, so the Order has yet to be enforcedRegardless of the decision of the court the Trial Examiner is bound by theBoards findings unless thy, Board expressly defers to the Court'The findings may, however, be used as background evidenceWinterGarden Citrus Products Corporation,116NLRB 738, 740 CtE VPrenticeMachine Work%, Inc,120 NLRB 1691, 1692, In 23.That he passes a satisfactory examination as to hisskill and ability as a Building and Construction Tradesjourneyman, conducted by the Examining Committee ofthe Building and Construction Trades Local Union ortheBuilding and Construction Trades Branch of aCombination Local Union.As to permits the Constitution provided:PermitsSEC 189. No permits shall be given or issued toanyone (by any Local Union or representative thereof)who is not a member of the United Association or whohas not been accepted by the Local Union and is payinganapplicationfeeforadmittance to the UnitedAssociationUpon failure to comply with this sectionLocal Unions will be subject to discipline according tothe Constitution by the General Executive BoardBoth Harped and Tabor had applied for membership inLocal 633 but, according to Staves, had been rejected formembership by vote of the members because they residedinBreckenridge County, a county not within the jobjurisdiction of Local 633. Staves testified that he offeredto assist them in applying for membership in Local 522,the Louisville local which had jurisdiction in BreckinridgeCount),, but the offer was rejected. It is apparent thatneither Tabor nor Harped, since neither was accepted bytheLocalUnion nor paying an application fee foradmittance to the United Association, qualified for apermit under the ConstitutionOn January, 1968, Tabor and Harried, together with anindividual named Joseph Keller, filed charges againstLocal 633 resulting in the Board's decision,supraTheGeneral Counsel alleges that as the result of the filing ofthese charges Tabor and Harried have been denied referralby Local 633 in violation of Section 8(b)(I)(a) and (2) ofthe Act.A few days after the hearing in the prior Local 633case, (the hearing took place on April 10 and 11, 1968)Tabor testified that he went to the union hall and sawStaves and asked him if he had any work and Staves toldhim he had no work "this morning or won't have anymorning after you all took the action you have against theUnion." The next day or so he and Harned went to thehall together and saw Staves. asked him for work andwere told "I would he a fool to work you after what youall done." The next week Tabor and Harned returned andagain saw Staves According to Tabor, Staves had twopapers with a list of names on them, one yellow and onewhite.As I understand Tabor's testimony the yellowpaper contained the names of union members and thewhite paper the names of six permit men who had beenlaid off at Ragner Benson. In any event Tabor asked himifhe and Harped could go on the waiting list and weretold they could not. Until October Tabor and Harpedwent hack to the hall about once a week but were neverreferred to any job. He did testify that on one occasionStaves told him that he would not refer any permit men towork because they got him into trouble.Tabor's testimony is substantially corroborated byHarped as to efforts made to secure referralStaves testified that since he had assumed the office ofbusiness agent he had not referred any permit rnen forwork as steamfitters or pipelitters.He had referredcertifiedwelders who were not members of Local 633 tojobs but neither Tabor nor Flamed were certified welders.Staves denied that he ever told Taboi or Harried that hewould not refer them for employment because they had 402DECISIONS OFNATIONALLABOR RELATIONS BOARDfiledcharges against Local 633. Staves' justification forrefusal to refer permit men is that they were not qualifiedas journeymen and that so long as journeymen wereavailable no permit men could be referred.B ConclusionsIthink the threshold question presented is whetherLocal 633, through its agent Staves, refused to referTabor and Harped because they were not members ofLocal 633 or because they were not qualified journeymenThis issue must, 1 believe, be resolved against the Local.In the prior Local 633 case, the Board adopted theTrialExaminer's findings that Local 633 had causedemployers to discriminate against permitmen byterminating their employment because they were notmembers of Local 633. The Trial Examiner stated.Respondent's contention that the October 20 layoffsweremotivated by economic reasons on the part ofKoenig in that four employees were replaced by three,two of whom possessed specialized skills is alsountenable since it is clear from Milam's testimony thattheirlayoffwouldnothaveoccurredbut forRespondent's insistence that they be laid off, and it isalso clear that the capabilities of the laid off employeeshadnothing to do with their layoff. Therefore,Respondent's reliance on Section 8(f) of the Act ismisplaced since the facts of this case clearly show thatwork competency was not reason for any of the layoffsbut rather lack of membership in Respondent was thereasonThe record clearly shows that the controllingfactor of the layoffs and the revocation of referral at allthree employment sites was the lack of membership inthe Respondent of the men involvedViewed against this back=ground of discrimination asfound by the Board, I cannot escape the conclusion thatthe conduct of' Local 633 in the instant case represented acontinuingpatternofpreciselythesame kind ofdiscrimination.Here, the discrimination was incipient.Local 633 simply refused referral to Tabor and HarnedSince the Board has found that their competency asworkmen was not a factor in the prior revocation of theirreferral rights I am not going to find them less qualifiedafter their ensuing experience with Ragner Benson. Nordo I find any other intervening factors to distinguish thefacts of the prior case from this If Local 633 operated, ashas been found, an exclusive hiring hall it was bound toreferwithoutdiscriminationbetweenmembers andnonmembers and it could not, by fiat, establishjourneymen status resulting from membership as a test ofsuperior competency 'In short the case so closely parellels the facts in theprior case that I would, it appears to me, be overrulingthe Board's decision were I to decide to the contrary. Thatisnot within my province.Ifind that Local 633 by continued refusal to referTabor and Harned for employment as steamfitters orpipefitters by reason of their nonmembership in Local 633'In reaching this conclusion I have given consideration to the fact thatjourneymen were required to pass Local 633's own test to establish theircompetency and eligibility for membershipNeither Tabor nor Harnedtook this test because their applications for membership had never beenaccepted I haws also given consideration to the fact that both Tabor andHarried s applications for employment with T V A were rejected theletter of rejection (RespExh 5) does not show any specific ground forrejection nor the nature of the qualifications required Accordingly I do notgive it nor Staves' estimate of their qualifications based upon theirapplications with T V A (Resp Exhs 3 and 4) controlling weightviolated Section 8(b) (2) and (1)(a) of the Act.'THE RFFMEDYHaving found Local 633 has engaged in and is engagingin certain unfair labor practices it shall be recommendedthat it cease and desist from the same and take certainaffirmative action designed to effectuate the policies of theAct.Ithaving been found that Local 633 has unlawfullyrefused to refer Joseph E. Tabor and Albert B. Harnedfor employment because they were not members of Local633, it shall be recommended that Local 633 refer saidTabor and Harned for employment as steamtitters orpipefitters for employment in the jurisdiction of Local 633on a nondiscriminatory basis together with members ofLocal 633It is also recommended that Local 633 make Tabor andHarried whole for any loss of earnings or other monetarylosstheymay have suffered by reason of thediscriminationpracticedagainstthemSaid loss ofearnings shall be computed in the manner set forth inF. WWoolworthCompany,90NLRB 289, andIsisPlumbing & HeatingCo., 138 NLRB 716.On the basis of the foregoing findings of fact andconclusions and upon the entire record in this case, 1make the followingCotsciUSIONS OFLAW1.By refusing to refer Joseph E Tabor and Albert B.Harned for employment to employers with whom it had ahiringarrangement or practice, thereby causing orattemptingtocausesaidemployers to encouragemembership in Local 633, Local 633 has violated Section8(b)(2) and (I) of the Act2.By maintaining an exclusive hiring hall and operatingsaid hall on a discriminatory basis, Local 633 has causedand attempted to cause employers to discriminate againstnonmembers of Local 633 in regard to their hire andtenure of employment in violation of Section 8(b)(2) and(1) of the Act.3.By refusing to place Joseph E. Tabor and Albert BHarned on its waiting or out-of-work list Local 633violated Section 8(b)(2) and (1) of the Act4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERIt is hereby recommended that United Association of-Journeymen and Apprentices of the Plumbing and PipeFitting Industry of United States and Canada, Local 633,AFL-CIO, its officers, agents, successors, and assigns,shall,1.Cease and desist from.'Having reached this conclusion I find it unnecessary to decide whetherthe charging parties were also discriminated against because they filedcharges against Local 633. This would require a resolution of credibilitybetween Staves, on the one hand, and Tabor and Harned on the other, andpose a most difficult question, a question which could only be resolved byguessworkCfBlue Flash Express. inc.109 NLRB 591, where the TrialExaminer confronted with a similar dilemma decided the General Counselhas not sustained his burden of proof on the issue'InternationalUnion of Brewery, Flour, Cereal, Soft Drink andDistilleryWorkers of America. AFL-CIO, et al.166 NLRB No. 97. UNITED ASSN.OF PLUMBERS,LOCAL 633403(a)Refusing to refer Joseph E Tabor and Albert EHarried for employment to employers in the constructionindustrywithin its territorialjurisdiction, refusing to placethe namesof Joseph E. Tabor and Albert Harned on itsout-of-work list on a nondiscriminatory basis.(b)Maintaining, enforcing or otherwise giving effect toan exclusive hiring arrangement or practice with anyemployer over whom the Board would assert jurisdictionpursuant to whichunionmembers received preference inhiring or referral over nonmembers.(c)Inanyothermanner restraining or coercingemployeesorapplicantsforemploymentwithanyemployer over whom the Board would assert jurisdictioninthe exercise of the rights guaranteed by Section 7,except to the extent that such rights might be affected byanagreementrequiringmembership in a labororganization as authorized by Section 8(f) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make Tabor and Harried whole for any loss ofearning orother monetary loss they may have suffered byreason of thediscriminationpracticed against them in themanner set forth in that part of this Decision entitled"The Remedy "(b) Place. upon request. the names of Joseph E. Taborand AlbertB Harried uponan out-of-work or referral listwithout discrimination as to union or nonunion employeesand refer them to employment with employers in theconstruction industry over whom the Board would assertjurisdiction without discrimination.(c)Preserve and upon request, recognize and bargaincollectivelyand in good faith with Local 633 as theexclusive collective-bargaining agent of its employees inthe unit found appropriate herein.(d)Post in conspicuous places in Local 633's businessoffices,meeting halls and places where notices to itsmembers are customarily posted. copies of the attachednoticemarked "Appendix."' Copies of said notice, onforms to be provided by the Regional Director for Region25, after being duly signed by an authorized representativeofRespondent,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by other material.(e)Notify the Regional Director for Region 25, inwriting. within 20 days from receipt of this Decision, whatsteps it has taken to comply herewith '`In the event that thisRecommendedOrder is adopted by theBoard, thewords "a Decision 'andOrder" shallbe substitutedfor the words "theRecommendedOrder of aTrial Examiner"in the, notice In the furtherevent that the Board'sOrderis enforcedby a decree of a United StatesCourt of Appeals,thewords"a decree of the UnitedStates Court ofAppeals Enforcing an Order" shallbe substitutedfor the words "aDecision and Order "'In the event that thisRecommended Order is adopted by the Board,this provision shall be modifiedto read "Notifythe RegionalDirector forRegion 25,inwriting,within10 days from the date ofthisOrder, whatsteps Respondent has takento comply herewith "APPENDIXNOTICE -to ALL MEMBERS OF UNITED ASSOCIATION OFJOURNEYMEN AND APPRENIiCl'S,OFTHE PLUMBINGAND PIPLFITTING INDUSTRY OF rHE UNITED STATE S AND CANADA,LOCAL 633. AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended we hereby notify you that,WE WiLL Nor refuse to refer Joseph E Tabor orAlbertBHarnedoranyotheremployee foremployment to any employer in the constructionindustry because he is not a member of Local 633.WF WILL refer Joseph E Tabor and Albert B. Harnedfor employment in the construction industry on thesame basis as we refer union members for employment.WE WILL, upon request, place the names ofJoseph E.Tabor and Albert B Harncd upon any out-of-work orreferrals listmaintained by us and we will refer themfor employment in the usual order of referenceWr WILL NOT maintain, enforce, or otherwise giveeffect to any understanding arrangement or practicepursuant to which members of' Local 633 receivepreference in referral over union members.WE WILL make Joseph E. Tabor and Albert B.Harried whole for any loss of pay they may havesuffered because we have refused to refer them to Jobs.UNITED AssocI.A'IIONOFJOURNEYMEN ANDAPPRENTICES OFTHEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITEDSTATES ANDCANADA,LocAl 633,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana46204, Telephone 317-633-8921.